


110 HR 5775 IH: Labor Management Reporting and

U.S. House of Representatives
2008-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5775
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2008
			Mr. Sessions (for
			 himself, Mr. Broun of Georgia,
			 Mr. Bartlett of Maryland,
			 Mr. King of Iowa,
			 Ms. Fallin,
			 Mr. Boustany,
			 Mr. Campbell of California,
			 Mr. Conaway,
			 Mr. Kline of Minnesota,
			 Mr. Issa, Mr. Lamborn, Mr.
			 McKeon, Mr. Stearns,
			 Mr. Souder, and
			 Mr. Flake) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To amend the Labor-Management Reporting and Disclosure
		  Act to provide for specified civil penalties for violations of that Act, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Labor Management Reporting and
			 Disclosure Enforcement Act of 2008.
		2.Civil money
			 penalties for failure to provide information to membersSection 201 of the Labor-Management
			 Reporting and Disclosure Act (29 U.S.C. 431), is amended—
			(1)by redesignating
			 subsection (c) as subsection (c)(1); and
			(2)by
			 inserting thereafter the following:
				
					(2)Any labor organization that fails to meet
				the requirements of paragraph (1) with respect to a member, by refusing to make
				available the information required to be contained in a report required to be
				submitted under this subchapter, and any books, records, and accounts necessary
				to verify such report (unless such failure or refusal results from matters
				reasonably beyond the control of the labor organization) may in the court’s
				discretion, and in addition to any other relief provided by law, be liable to
				such member in the amount of up to $250 a day from the date of such failure or
				refusal, and the court may in its discretion order such other relief as it
				deems proper. For purposes of this paragraph, each violation with respect to
				any single member shall be treated as a separate
				violation.
					.
			3.Civil money
			 penalties for failure to file a timely reportSection 210 of the Labor-Management
			 Reporting and Disclosure Act (29 U.S.C. 440) is amended to read as
			 follows:
			
				210.Civil
				enforcement
					(a)In
				generalWhenever it shall
				appear that any person has violated or is about to violate any of the
				provisions of this title, or section 301(a), the Secretary may bring a civil
				action for such relief, including an injunction and enforcement of
				administrative penalties imposed pursuant to section 211, as may be
				appropriate. Any such action may be brought in the district court of the United
				States where the violation occurred or in the United States District Court for
				the District of Columbia.
					(b)Scope of
				reviewUpon a complaint filed by the Secretary seeking relief
				under this section, the district court shall impose the civil money penalty
				that has been determined to be appropriate by the Secretary provided the
				person, labor organization, or employer against whom the relief is sought has
				been given written notice and afforded an opportunity to be heard before the
				Secretary or a designee under procedures established by the Secretary pursuant
				to section 211. Such penalty shall not be imposed by the court if the
				Secretary’s determination is shown to be arbitrary and capricious. The court
				shall not consider any objection or argument that was not raised in the
				proceedings before the Secretary.
					(c)Appropriateness
				of injunctive reliefUpon a complaint filed by the Secretary
				seeking relief under this section demonstrating that a person, labor
				organization, or employer has failed to file timely and complete reports
				required by the statute, or has filed reports that are substantially incomplete
				or inaccurate, or that information required to be reported may be lost or
				destroyed absent such relief, the district court shall issue an order enjoining
				continued violation of this title. Injunctive relief may be awarded in addition
				to any other additional civil or criminal remedy and whether or not the
				Secretary seeks enforcement of an administratively imposed civil money
				penalty.
					.
		4.Administrative
			 authority to impose civil money penaltiesTitle II of the Labor-Management Reporting
			 and Disclosure Act (29 U.S.C. 431 et seq.) is amended—
			(1)by redesignating
			 section 211 as section 212; and
			(2)by inserting after
			 section 210 the following:
				
					211.Civil money
				penalties
						(a)In
				generalThe Secretary, upon
				finding a violation of section 201(a), 201(b), 202, 203, 207, 212, or 301(a),
				may assess against the person, labor organization or employer responsible for
				such violation a civil money penalty of up to $250 a day from the date of the
				violation. The amount of this penalty shall be adjusted in accordance with the
				inflation adjustment procedures prescribed in the Federal Civil Penalties
				Inflation Adjustment Act of 1990, as amended.
						(b)LimitationNo
				person, labor organization or employer shall be required to pay a penalty under
				this paragraph for any violation a material cause of which was reasonably
				beyond the control of that person, labor organization or employer.
						(c)Incomplete
				reportsA report rejected by the Secretary as incomplete shall be
				considered not filed for purposes of determining whether there has been a
				violation of section 201(a), 201(b), 202, 203, 207, 212, or 301(a) and a
				penalty may be assessed for such a violation.
						(d)Maximum
				penaltyA penalty imposed for a violation under this section, as
				determined by the Secretary, may not exceed $250 a day or $10,000 in aggregate,
				as adjusted in accordance with the inflation adjustment procedures prescribed
				in the Federal Civil Penalties Inflation Adjustment Act of 1990, as
				amended.
						(e)Effect on
				criminal penaltiesThe imposition of civil money penalties under
				this section shall not affect the availability of criminal sanctions against
				any person who knowingly or willfully violates a provision of this Act.
						(f)Administrative
				proceduresThe Secretary shall establish standards and procedures
				governing the imposition of civil money penalties under subsection (a). Such
				standards and procedures shall—
							(1)provide for
				written notice to the person or entity alleged to have violated section 201(a),
				201(b), 202, 203, 207, 212, or 301(a) and an opportunity to be heard before the
				Secretary or a designee; and
							(2)be established by
				the Secretary pursuant to sections 208 and 606.
							(g)Factors in
				determining amount of penaltyIn determining the amount of a
				penalty under subsection (a), consideration may be given to such factors as the
				gravity of the offense, any history of prior offenses (including offenses
				occurring before enactment of this section), ability to pay the penalty without
				material impairment of the ability to carry out representational functions or
				to honor other financial obligations, injury to uninvolved members of the labor
				organization, injury to the public, benefits received from the violation,
				deterrence of future violations, and such other factors as the Secretary may
				determine to be appropriate.
						(h)Judicial
				review
							(1)In
				generalAfter exhausting all
				administrative remedies established by the Secretary under subsection (f), a
				person, labor organization, or employer against whom the Secretary has imposed
				a civil money penalty under subsection (a) may obtain a review of the penalty
				in the United States District Court where the violation occurred or in the
				United States District Court for the District of Columbia, by filing in such
				court, within 30 days of the entry of a final order imposing such a penalty, a
				written petition that the Secretary’s order or determination be modified or be
				set aside in whole or in part.
							(2)StandardUpon
				petition for review of a penalty by a party against whom such a penalty has
				been ordered, the district court shall impose the civil money penalty
				determined to be appropriate by the Secretary, provided the person, labor
				organization, or employer against whom the relief is sought has been given
				written notice and afforded an opportunity to be heard before the Secretary or
				a designee under procedures established by the Secretary pursuant to section
				211, unless the Secretary’s determination is shown to be arbitrary and
				capricious. The court shall not consider any objection or argument that was not
				raised before the Secretary.
							(i)Settlement by
				secretaryThe Secretary may compromise, modify, or remit any
				civil money penalty that may be, or has been, imposed under this
				section.
						.
			5.Technical and
			 conforming amendmentsThe
			 Labor-Management Reporting and Disclosure Act is further amended—
			(1)in section 205 (29
			 U.S.C. 435), by striking 211 each place it appears and inserting
			 212;
			(2)in section 207(b)
			 (29 U.S.C. 437(b)), by striking 211 each place it appears and
			 inserting 212; and
			(3)in section 301(b)
			 (29 U.S.C. 461(b)), by striking and 210 and inserting 210
			 and 211.
			
